Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-9, 12-17, and 20-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (U.S. Pub. No. 20150347178 A1) in view of Sakaguchi et al. (U.S. Pub. No. 20100293358 A1), and further in view of Kishan et al. (U.S. Pub. No. 20130191541 A1).
Magee and Kishan were cited in a previous Office Action.

As per claim 1, Magee teaches the invention substantially as claimed including a terminal background application management method (method determines whether the originating application is … a background application.), comprising:
detecting a running status of each of applications running in an operating system background of a terminal (Figs. 1, system 100, describes an operating environment running processes; par. 0046 … A process may be a user application, a daemon [background process] running in the background, or a system application; par. 0175 … processing logic of process 1000 may track activities [detect running status] among a plurality of threads across multiple processes running in one or more processors; wherein, par. 0176 Each activity may correspond to a data processing task or operations performed by at least one of these threads of one or more processes), wherein the applications running in the operating system background are grouped in a background application group which is allocated a second processing resource of the terminal (par. 0110 daemon processes may be started with a default priority at a level of low importance [low priority group] without affecting, for example, interactivity of a system. In other words, a daemon may run in the background with a default low priority, and processes having low priority have access to processing resources associated with low priority processes; for example par. 0080-0081 wherein a first process with first privilege and second process with second privilege have access to different processing resources), and 
wherein the running status of an application comprises a first running status when the application provides a resource relied upon for execution of a foreground application (par. 0108 … A background daemon (e.g. process) capable of a specific task, e.g. networking, indexing, searching etc. . . . may run with less importance (or lower priority) to support interactivity of the foreground application [first running status]. Par. [0109] A link between the foreground application and the background daemon may be established via a voucher mechanism to raise importance of the background daemon with the importance of the foreground application for the background daemon to perform associated special service or task for the foreground application [wherein providing a special service or task may include providing a result/resource e.g. data resource);
selecting a first target application from the applications that is in a preset running status, the preset running status being one or more of the first running status or the second running status (Fig. 10; par. 0182 … the processing logic of process 1000 can identify a group of threads associated with an activity; par. 0183 … select a thread from an activity id based thread group identified for next scheduled execution in the processors; further, par. 0137 … execution scheduling may be based on activity ids included in vouchers associated with processes, threads, or other applicable execution instances; par. 0108 … A background daemon (e.g. process) capable of a specific task, e.g. networking, indexing, searching etc. . . . , may run with less importance … to support interactivity of the foreground application).

Magee does not expressly teach: adding the first target application to a target application group of the terminal, wherein the target application group is not a foreground application group; allocating a first processing resource of the terminal to the target application group, and setting the target application group to run on the first processing resource, wherein a quantity of processor cores comprised in the first processing resource is greater than a quantity of processor cores comprised in the second processing resource.
However, Sakaguchi teaches adding the first target application to a target application group of the terminal, wherein the target application group is not a foreground application group; allocating a first processing resource of the terminal to the target application group, and setting the target application group to run on the first processing resource, wherein a quantity of processor cores comprised in the first processing resource is greater than a quantity of processor cores comprised in the second processing resource (Abstract, lines 1-4 management method provides for transferring a process [in first group] from a shared processor set to a dedicated processor set [second group of one]  when that process meets a first utilization-related criterion; page 3, claim 1 when executed, provides for defining and dynamically managing logical processor sets, said processor sets including dedicated processor sets and at least one shared processor set, said managing involving mapping at most one process to each of said dedicated processor sets and one or more processes to a shared processor set; par. 0031 Herein, a "dedicated" processor set accepts at most one process at a time. Herein, a "shared" processor set is a set to which more than one process can be mapped at a time. Thus, implicitly, when a process assigned to dedicated processor set, the process is allocated a greater quantity of processing resources than in shared processor set). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Magee by incorporating the method assigning processes to different groups associated with different processor sets as set forth Sakaguchi because it would provide for assigning background tasks that provide services/resources to foreground applications to be allocated to a group associated with a dedicated processor set. This would have improved the performance of the foreground processes and thereby user experience.
Magee and Sakaguchi does not expressly teach: a second running status when the output result of the application can be visually and/or audibly perceived by a user in real time based on the output result generating a real time visual and/or audible output of the terminal. 
However, Kishan teaches: a second running status when the output result of the application can be visually and/or audibly perceived by a user in real time based on the output result generating a real time visual and/or audible output of the terminal (par. 0001 … Additionally, background tasks may impact a user's experience with a foreground application (e.g., an application visible to a user and/or interacted with by the user … restricting execution of background tasks (e.g., background tasks of suspended applications) may also result in a reduced user experience because various (desired) tasks. Par. 0004, A background task of the application may be allowed to utilize a resource (e.g., CPU processing power, network bandwidth, etc.) by consuming resource allotment units from the application resource pool; par. 0029, Upon exhaustion of the global resource pool (e.g., 0 seconds remaining), the background task may be restricted from utilizing the resource (e.g., one or more resources) via the global resource pool. In one example, if the background application comprises a guaranteed background task (e.g., a background task guaranteed to execute), then the background task may utilize the resource by charging the global resource pool into a negative global resource allotment state at least one time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the Magee and Sakaguchi by incorporating the method of identifying background tasks that may impact a user's experience visibly [status] as set forth by Kishan because it would allow for such background process that visibly affect the user experience to access additional resources and thereby improve the user experience. 

As per claim 4, Magee teaches wherein the preset running status comprises at least one of a voice play state, a file transfer state, a sensor-in-use state, a video call state, or a voice call state (par. 0108 … A background daemon (e.g. process) capable of a specific task, e.g. networking, indexing, searching etc. . . .  may run with less importance (or lower priority) to support interactivity of the foreground application; par. 0070 a daemon may be launched in the background running in a low (or restricted) privilege (e.g. via a least privileged model). The daemon may wait for donations of higher privileges from other processes via vouchers. For example, a first privilege allowing access to a first file).

As per claim 5, Kim further teaches wherein the preset running status is a status in which the first target application is associated with the second target application running in an operating system foreground of the terminal (par. 0108 … A background daemon (e.g. process) capable of a specific task, e.g. networking, indexing, searching etc. . . .  may run with less importance (or lower priority) to support interactivity of the foreground application).

As per claim 9, it is a terminal device having similar limitations as claim 1. Thus claim 9 is rejected for the same rationale as applied to claim 1. Magee further teaches a processor; and a memory (Fig. 15, microprocessor 1505; RAM, non-volatile memory; par. 0227; 0230). 

As per claim 12, it is a terminal device having similar limitations as claim 4. Thus claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 13, it is a terminal device having similar limitations as claim 5. Thus claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 17, it is a non-transitory computer program storage medium having similar limitations as claim 1. Thus claim 17 is rejected for the same rationale as applied to claim 1.

As per claim 20, it is a non-transitory computer program storage medium having similar limitations as claim 4. Thus claim 20 is rejected for the same rationale as applied to claim 4.

As per claim 21, it is a non-transitory computer program storage medium having similar limitations as claim 5. Thus claim 21 is rejected for the same rationale as applied to claim 5.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Sakaguchi and Kishan, as applied to claims 1, 9 and 14, and further in view of Garg et al. (US Patent No. 8984526 B2).
Garg was cited in a previous Office Action.

As per claim 6, Magee, Sakaguchi and Kishan teaches the limitations of claim 1. Magee, Sakaguchi and Kishan does not expressly teach detecting a load status of each of processor cores comprised in the terminal; in response to determining that the processor cores comprise an abnormal processor core, obtaining an abnormal application comprised in applications running on the abnormal processor core, wherein a load of the abnormal processor core is greater than a first preset load threshold, and a proportion of a load of the abnormal application in the load of the abnormal processor core is greater than a preset proportion threshold; and setting the abnormal application to occupy a third processing resource, wherein the third processing resource comprises first duration in which the abnormal application occupies the abnormal processor core, duration in which another application running on the abnormal processor core occupies the abnormal processor core is second duration, and the first duration is less than the second duration.
However, Garg teaches detecting a load status of each of processor cores comprised in the terminal; in response to determining that the processor cores comprise an abnormal processor core, obtaining an abnormal application comprised in applications running on the abnormal processor core, wherein the abnormal processor core is a processor core whose load is greater than a first preset load threshold, and the abnormal application is an application of which a proportion of a load in the load of the abnormal processor core is greater than a preset proportion threshold; and setting the abnormal application to occupy a third processing resource, wherein the third processing resource comprises first duration in which the abnormal application occupies the abnormal processor core, duration in which another application running on the abnormal processor core occupies the abnormal processor core is second duration, and the first duration is less than the second duration (col. 5, line 63 – col. 6, line 8 … determining whether a first load comprising a first virtual machine queue associated with a first virtual machine is present on a first processor; determining whether the first load exceeds an upper threshold for processor load on the first processor; determining a first resulting load on a second processor based on the first virtual machine queue and a second load on the second processor; moving the first virtual machine queue to the second processor when the first load exceeds the upper threshold and the first resulting load does not exceed the upper threshold for the second processor). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Magee, Sakaguchi and Kishan to include the technique of moving virtual machine queues between processors as set forth by Garg because it would provide for efficiently moving an application exceeding predefined load threshold from a first processor to a second processor in order to improve performance improved performance.

As per claim 14, it is a terminal device having similar limitations as claim 6. Thus claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 22, it is a non-transitory computer program storage medium having similar limitations as claim 6. Thus claim 22 is rejected for the same rationale as applied to claim 6.

Claims 7-8, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Sakaguchi, Kishan and Garg, and further in view of Johnson et al. (US Pub. 20070116049 A1).
Johnson was cited in a previous Office Action.

As per claim 7, Magee, Sakaguchi, Kishan and Garg does not expressly teach: wherein a network input/output (IO) rate of the abnormal application is less than a preset rate threshold. 
However, Johnson teaches wherein a network input/output (IO) rate of the abnormal application is less than a preset rate threshold (par. 0006 … When the I/O bandwidth utilization is less than the lower threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Magee, Sakaguchi, Kishan and Garg to include teaching of Johnson because it would provide detect a load status of an application based on the input/output (IO) rate. 

As per claim 8, Johnson further teaches wherein the first duration is 0; and the setting the abnormal application to occupy a third processing resource comprises: suspending the abnormal application; or ending the abnormal application (par. 0001 computer systems include the capability to … suspending).

As per claim 15, it is a terminal device having similar limitations as claim 7. Thus claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a terminal device having similar limitations as claim 8. Thus claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 23, it is a non-transitory computer program storage medium having similar limitations as claim 7. Thus claim 23 is rejected for the same rationale as applied to claim 7.

As per claim 24, it is a non-transitory computer program storage medium having similar limitations as claim 8. Thus claim 24 is rejected for the same rationale as applied to claim 8.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
(1) The applicant argues in page 14-18 for claim 1 that Magee, Kim, and Kishan do not describe or suggest that the application is determined to have a first running status “detecting a running status of each of applications running in an operating system background of a terminal, wherein the applications running in the operating system background are grouped in a background application group which is allocated a second processing resource of the terminal … “when the application provides a resource relied upon for execution of a foreground application”.

As per point 1, the examiner respectfully disagrees. For examples, Magee, reasonably discloses, par. 0046, that a process may be a user application, a daemon [background process] running in the background; and that, par. 0175, a processing logic of process 1000 may track activities [detect running status] among a plurality of threads across multiple processes running in one or more processors. Further, par. 0108, A background daemon (e.g. process) capable of a specific task, e.g. networking, indexing, searching etc. . . . may run with less importance (or lower priority) to support interactivity of the foreground application [first running status]; then par. [0109] … raise importance of the background daemon with the importance of the foreground application for the background daemon to perform associated special service or task for the foreground application [wherein providing a special service or task may include providing a result/resource e.g. data resource]. Thus, upon determining a background process that provides a service/data resource to a foreground application, the priority of background process may be raised. Therefore, applicant’s arguments are unpersuasive.

(2) The applicant argues in pages 14-18 for claim 1 that Magee, Kim, Kishan are silent as to a second running status “when the output result of the application can be visually and/or audibly perceived by a user in real time in response to the output result generating a real time visual and/or audible output of the terminal”
As per point 2, the examiner respectfully disagrees because, Kasha, discloses par. 0001 background tasks may impact a user's experience with a foreground application (e.g., an application visible to a user and/or interacted with by the user) restricting execution of background tasks …may also result in a reduced user experience because various (desired) tasks. Therefore, applicants’ arguments are unpersuasive. 

(3) The applicant argues in pages 14-18 for claim 1 that Magee, Kim, Kishan do not describe “selecting a first target application from the applications that is in a preset running status, the preset running status being one or more of the first running status or the second running status; and adding the first target application to a target application group of the terminal, wherein the target application group is not a foreground application group”.
As per point 3, the examiner respectfully submits that prior art, Sakaguchi, Abstract, lines 1-4, discloses that a management method provides for transferring a process [from first group] from a shared processor set to a dedicated processor set [equivalent to adding the process to a second group] when that process meets a first utilization-related criterion. Further, par. 0031 Herein, discloses that "dedicated" processor set accepts at most one process at a time, and a "shared" processor set is a set to which more than one process can be mapped at a time. Implicitly, when a process is transferred/added to a dedicated processor set, the process is allocated a greater quantity of processing resources than when assigned to a shared processor set. Therefore, Applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL prior art "Improving user experience of android smartphones using foreground app-aware I/O management.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195